DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al (US Publication No. 2019/0067122) in view of Wu et al (US Patent No. 9,935,173) and Lavric et al (US Publication No. 2022/0093596).
Regarding claim 1, Cheng discloses a method of forming a semiconductor device, comprising: forming a fin structure having a stack of alternating first semiconductor layers and second semiconductor layers over a substrate Fig 1A ¶0022, the first semiconductor layers and the second semiconductor layers having different compositions¶0023-0024; forming a dummy gate structure Fig 1A, 121 across the fin structure; forming gate spacers Fig 1A, 131 on opposite sidewalls of the dummy gate structure, respectively; removing the dummy gate structure to form a gate trench between the gate spacers Fig 8; etching the first semiconductor layers in the gate trench Fig 9B ¶0082, such that the second semiconductor layers are suspended in the gate trench to serve as nanosheets Fig 9B-10A ¶0082; forming a work function metal layer surrounding each of the nanosheets ¶0100-0102; and depositing a fill metal layer over the work function metal layer ¶0104. Cheng discloses all the limitations except for the precursor use for the fill metal layer. 
Whereas Wu discloses depositing a fill metal layer over the work function metal layer without using a fluorine-containing precursor (Column 11, lines 10-25). Cheng and Wu are analogous art because they are directed to semiconductor devices having metal gates and one of ordinary skill in the art would have had a reasonable expectation of success to modify Cheng because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify material used for the fill metal layer since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. In re Leshin, 125 USPQ 416 (1960). Cheng and Wu disclose all the limitations except for arrangement of the work function layer.
Whereas Lavric discloses forming a work function metal layer Fig 1A, 116B surrounding each of the nanosheets, wherein the work function metal layer on adjacent nanosheets merges as a single continuous layer¶0033 Fig 1A-1B. Cheng and Lavric are analogous art because they are directed to semiconductor devices having gate all around structure and one of ordinary skill in the art would have had a reasonable expectation of success to modify Cheng because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the arrangement of the work function layer and incorporate the teachings of Lavric for ease in deposition process.
Regarding claim 2, Wu discloses wherein the fill metal layer is deposited using a chlorine-based precursor and a hydrogen gas (Column 12, lines 1-10, 29-33).
Regarding claim 3, Wu discloses wherein the chlorine-based precursor includes tungsten chlorine (Column 12, lines 1-10, 29-33).
Regarding claim 4, Wu discloses wherein during forming the fill metal layer, the chlorine-based precursor generates a plurality of chlorine atoms which do not pass through the work function metal layer (Column 13, lines 20-30 and Column 18, lines 33-40).
Regarding claim 5, Wu discloses  wherein the fill metal layer includes fluorine-free tungsten(Column 11, lines 10-25).
Regarding claim 6, Wu discloses wherein after forming the fill metal layer, the fill metal layer is free from fluorine(Column 11, lines 10-25).
Regarding claim 7, Cheng and Wu discloses wherein after forming the fill metal layer, the work function metal layer is free from fluorine (Cheng -¶0103; Wu-Column 8, lines 1-28).
Regarding claim 8, Wu discloses  further comprising: after forming the work function metal layer and before depositing the fill metal layer, forming a glue layer surrounding the work function metal layer, wherein the fill metal layer has a material different from a material of the glue layer (Column 8, lines 28-37) Fig 4C, 250.
Regarding claim 9, Wu discloses wherein after forming the fill metal layer, the glue layer is free from fluorine (Column 8, lines 28-43).
Regarding claim 10, Cheng discloses a method of forming a semiconductor device, comprising: forming a fin structure having a stack of alternating first semiconductor layers and second semiconductor layers over a substrate Fig 1A ¶0022; forming a dummy gate structure across the fin structure Fig 1A, 121; forming gate spacers Fig 1A, 131 on opposite sidewalls of the dummy gate structure, respectively; removing the dummy gate structure to form a gate trench between the gate spacers Fig 8; etching the first semiconductor layers in the gate trench, such that the second semiconductor layers are suspended in the gate trench to serve as nanosheets Fig 9B-10A ¶0082; and forming a metal gate structure filling up the gate trench Fig 9B-10A ¶0082, where formation of the metal gate structure comprising: forming a first work function metal layer surrounding each of the nanosheets¶0100-0104; forming a glue layer surrounding the first work function metal layer ¶0100-0104; and forming a second work function metal layer ¶0104 over the glue layer such that the second work function metal layer fills the gate trench between the gate spacers Fig 12, wherein the second work function metal layer is an outermost layer of the metal gate structure ¶0104. Cheng discloses all the limitations except for the material used for the metal layer. Whereas Wu discloses  metal layer is fluorine- free r (Column 11, lines 10-25). Cheng and Wu are analogous art because they are directed to semiconductor devices having metal gates and one of ordinary skill in the art would have had a reasonable expectation of success to modify Cheng because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify material used for the fill metal layer since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. In re Leshin, 125 USPQ 416 (1960). Cheng and Wu disclose all the limitations except for arrangement of the work function layer.
Whereas Lavric discloses forming a work function metal layer Fig 1A, 116B surrounding each of the nanosheets, wherein the work function metal layer on adjacent nanosheets merges as a single continuous layer¶0033 Fig 1A-1B. Cheng and Lavric are analogous art because they are directed to semiconductor devices having gate all around structure and one of ordinary skill in the art would have had a reasonable expectation of success to modify Cheng because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the arrangement of the work function layer and incorporate the teachings of Lavric for ease in deposition process.
Regarding claim 11, Cheng in view of Wu discloses wherein the first and second work function metal layers include a same fluorine-free metal ¶0101-0104.
Regarding claim 12, Cheng in view of Wu discloses wherein the second work function metal layer and the first work function metal layer are fluorine-free metal nitride layers ¶0101-0104.
Regarding claim 13, Cheng in view of Wu discloses wherein the second work function metal layer and the first work function metal layer include a titanium-based material ¶0101-0104.
Regarding claim 14, Cheng in view of Wu discloses wherein the second work function metal layer and the first work function metal layer include fluorine-free titanium nitride ¶0101-0104.
Regarding claim 15, Cheng in view of Wu discloses. wherein the second work function metal layer includes tantalum-based material ¶0101-0104.
Regarding claim 16, Cheng in view of Wu discloses wherein the second work function metal layer is fluorine-free a tantalum nitride layer ¶0101-0104.
Regarding claim 17, Wu discloses wherein the second work function metal layer is formed by a deposition process without using any fluorine-containing precursors (Column 11, lines 10-25).
Regarding claim 18, Wu discloses wherein the second work function metal layer is formed by a deposition process using a chlorine-containing precursor  (Column 12, lines 1-10, 29-33).
Regarding claim 19, Cheng discloses a semiconductor device, comprising: a plurality of nanosheets extending in a first direction above a semiconductor substrate and arranged in a second direction substantially perpendicular to the first direction Fig 1A ¶0022; and a gate structure Fig 12, 1103 extending in a third direction perpendicular to both the first and second directions, the gate structure surrounding each of the plurality of nanosheets, wherein the gate structure comprises: a plurality of high-k gate dielectric layers Fig 12, 1001 ¶0099 respectively surrounding the plurality of nanosheets; a work function layer surrounding each of the plurality of high-k gate dielectric layers ¶0100-0104 ; and a fill metal layer surrounding the work function metal layer ¶0101-0104. Although Cheng discloses a list of possible materials for the fill material that does not contain fluorine. Cheng is silent on the layer to be fluorine free. Whereas Wu discloses depositing a fill metal layer over the work function metal layer without using a fluorine-containing precursor (Column 11, lines 10-25). Cheng and Wu are analogous art because they are directed to semiconductor devices having metal gates and one of ordinary skill in the art would have had a reasonable expectation of success to modify Cheng because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify material used for the fill metal layer since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. In re Leshin, 125 USPQ 416 (1960). Cheng and Wu disclose all the limitations except for arrangement of the work function layer.
Whereas Lavric discloses forming a work function metal layer Fig 1A, 116B surrounding each of the nanosheets, wherein the work function metal layer on adjacent nanosheets merges as a single continuous layer¶0033 Fig 1A-1B. Cheng and Lavric are analogous art because they are directed to semiconductor devices having gate all around structure and one of ordinary skill in the art would have had a reasonable expectation of success to modify Cheng because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the arrangement of the work function layer and incorporate the teachings of Lavric for ease in deposition process.

Regarding claim 20, Cheng and Wu discloses wherein the work function layer is also fluorine-free (Cheng -¶0103; Wu-Column 8, lines 1-28).
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A ENAD whose telephone number is (571)270-7891. The examiner can normally be reached Monday-Friday, 7:30 am -4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571 272 1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE A ENAD/Primary Examiner, Art Unit 2811